Citation Nr: 0126792	
Decision Date: 11/27/01    Archive Date: 12/03/01

DOCKET NO.  94-49 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a disability due to 
undiagnosed illness manifested by fatigue. 

2.  Entitlement to service connection for a disability due to 
undiagnosed illness manifested by diarrhea. 

3.  Entitlement to service connection for a disability due to 
undiagnosed illness manifested by respiratory symptoms. 

4.  Entitlement to service connection for a disability due to 
undiagnosed illness manifested by an abnormal growth of the 
index finger of the left hand.

5.  Entitlement to service connection for a disability due to 
undiagnosed illness manifested by skin rash. 

6.  Entitlement to service connection for a disability due to 
undiagnosed illness manifested by headaches. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from August 1977 to 
July 1978, from May 1982 to June 1987, and from December 1990 
to May 1991. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied service connection for the conditions 
listed on the title page, all claimed as due to undiagnosed 
illness.  In May 1996, the Board remanded the veteran's 
claims for additional development.

In its May 1996 remand, the Board noted that the veteran had 
previously appeared to abandon his claims for service 
connection for a skin rash, for a growth on the first finger 
of the left hand, and for diarrhea.  The veteran was to be 
asked to submit a statement clarifying whether he was 
withdrawing these claims.  In a June 1996 letter, the RO 
asked the veteran for such a statement, but to date, he has 
never specifically withdrawn these claims in writing.  
Moreover, in an October 2001 brief, the veteran's 
representative specifically referenced these claims, along 
with the other claims noted on the title page of this 
decision.  Because of the lack of a specific written 
statement withdrawing these claims (see 38 C.F.R. § 20.204 
(2001), the Board will adjudicate them accordingly.   


FINDINGS OF FACT

1.  The veteran was deployed in the Southwest Asia theater of 
operations from December 14, 1990 to April 20, 1991, and 
received the Southwest Asia Service Medal. 

2.  The veteran has not submitted evidence that he currently 
has objective indications of fatigue as a chronic disability 
resulting from an undiagnosed illness.

3.  The veteran has not submitted evidence that he currently 
has objective indications of diarrhea as a chronic disability 
resulting from an undiagnosed illness.

4.  The veteran has not submitted evidence that he currently 
has objective indications of respiratory symptoms as a 
chronic disability resulting from an undiagnosed illness.

5.  The veteran has not submitted evidence that he currently 
has objective indications of an abnormal growth on the index 
finger of the left hand as a chronic disability resulting 
from an undiagnosed illness.

6.  The veteran's skin symptoms have been variously diagnosed 
or assessed as xerosis, follicular eczema, dyshidrosis, 
folliculitis, and onychomycosis.

7.  The veteran's headaches have been diagnosed as tension 
cephalalgia.


CONCLUSIONS OF LAW

1.  The appellant is a Persian Gulf veteran.  38 U.S.C.A. § 
1117 (West Supp. 2001); 66 Fed. Reg. 56,614 (November 9, 
2001) (to be codified as amended at 38 C.F.R. § 3.317).   

2.  The criteria for service connection for fatigue as a 
manifestation of an undiagnosed illness have not been met.  
38 U.S.C.A. § 1117 (West Supp. 2001); 66 Fed. Reg. 56,614 
(November 9, 2001) (to be codified as amended at 38 C.F.R. § 
3.317).

3.  The criteria for service connection for diarrhea as a 
manifestation of an undiagnosed illness have not been met.  
38 U.S.C.A. § 1117 (West Supp. 2001); 66 Fed. Reg. 56,614 
(November 9, 2001) (to be codified as amended at 38 C.F.R. § 
3.317).

4.  The criteria for service connection for respiratory 
symptoms as a manifestation of an undiagnosed illness have 
not been met.  38 U.S.C.A. § 1117 (West Supp. 2001); 66 Fed. 
Reg. 56,614 (November 9, 2001) (to be codified as amended at 
38 C.F.R. § 3.317).

5.  The criteria for service connection for an abnormal 
growth on the index finger of the left hand as a 
manifestation of an undiagnosed illness have not been met.  
38 U.S.C.A. § 1117 (West Supp. 2001); 66 Fed. Reg. 56,614 
(November 9, 2001) (to be codified as amended at 38 C.F.R. § 
3.317).

6.  There is no entitlement under the law for the claim of 
entitlement to service connection for skin rash due to 
undiagnosed illness.  38 U.S.C.A. § 1117 (West Supp. 2001); 
66 Fed. Reg. 56,614 (November 9, 2001) (to be codified as 
amended at 38 C.F.R. § 3.317).

7.  There is no entitlement under the law for the claim of 
entitlement to service connection for headaches due to 
undiagnosed illness.  38 U.S.C.A. § 1117 (West Supp. 2001); 
66 Fed. Reg. 56,614 (November 9, 2001) (to be codified as 
amended at 38 C.F.R. § 3.317).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's DD Form 214 reflects that he served in the 
Southwest Asia theater of operations from December 14, 1990 
to April 20, 1991, and received the Southwest Asia Service 
Medal.  He claims to have an undiagnosed illness manifested 
by symptoms of fatigue, diarrhea, breathing problems, skin 
rash, abnormal growth of the first finger of the left hand, 
and headaches.

The service medical records reflect that, for a February 1977 
entrance examination, the veteran denied any history of 
frequent or severe headaches, head injury, skin diseases, 
tuberculosis, asthma, shortness of breath, pain or pressure 
in chest, chronic cough, frequent indigestion, stomach, liver 
or intestinal trouble, bone, joint or other deformity, or 
loss of finger.  Upon examination, the lungs, chest, abdomen, 
musculoskeletal system, and skin were normal, as was a chest 
x-ray.  

In June 1980, the veteran sought treatment for an itchy rash 
all over his body.  He reported that the rash had begun on 
the right side of the trunk proximal to his neck at the 
interspace just above T1.  He had taken no medication.  He 
denied having any allergies and denied any previous episodes 
of a similar rash.  Examination revealed slightly raised 
lesions on the posterior of the trunk and two lesions present 
on the right lateral hip area.  There was no exudate.  The 
assessment was probable pityriasis rosea.  Later the same 
month, he reported that his rash had not improved.  
He was assessed as having eczema.  

The veteran sought outpatient treatment on two occasions in 
October 1980 for congestion which was assessed to be due to 
an upper respiratory infection.  In September 1981, he sought 
treatment for a chest cold.  Following an examination, he was 
assessed as having bacterial versus viral bronchitis, 
resolving.  

In conjunction with an October 1981 examination, the veteran 
again denied any history of frequent or severe headaches, 
head injury, skin diseases, tuberculosis, asthma, shortness 
of breath, pain or pressure in chest, chronic cough, frequent 
indigestion, stomach, liver or intestinal trouble, bone, 
joint or other deformity, or loss of finger.  His history of 
a viral upper respiratory infection was noted.  Upon 
examination, his lungs, chest, abdomen, musculoskeletal 
system, and skin were found to be normal, as was a chest x-
ray.

In March 1982, the veteran sought treatment for bumps on his 
right chest and left arm.  Examination revealed two palpable 
masses.  One was on the superior lateral aspect of the right 
pectoral, and the other was on the anterior lateral aspect of 
the left arm.  Both masses, which were fixed to the skin and 
well defined, appeared to be solid without any fluid, pain, 
or tenderness.  The veteran reported that they had enlarged 
slightly during the prior year.  He was assessed as having 
epidermal inclusion cysts.  In December 1983, the veteran had 
a lipoma removed from his upper back.  

In conjunction with a July 1984 examination, the veteran 
denied having any shortness of breath with exertion, chest 
pain or pressure, asthma or wheezing, constipation, weakness, 
ulcerations, itching, headaches, morning tiredness, or easy 
fatigability.  He also denied having any new skin growths.  
He reported having occasional indigestion, abdominal pain or 
cramps, and diarrhea.  On examination, the veteran's lungs, 
chest, abdomen, musculoskeletal system, and skin were normal.

In February and March of 1986, the veteran sought treatment 
for headaches as part of a cluster of symptoms relating to 
assessed acute bacterial prostatitis.  In June 1986, he 
sought treatment for a three-week history of chronic 
productive cough.  Upon examination, the lungs were clear to 
auscultation.  The veteran was assessed as having rule-out 
resolving flu syndrome with productive cough. 

During a June 1987 discharge examination, the veteran's 
lungs, chest, abdomen, musculoskeletal system, and skin were 
found to be normal, as was a chest x-ray.  In conjunction 
with an examination in August 1989, the veteran again denied 
any history of frequent or severe headaches, head injury, 
skin diseases, tuberculosis, asthma, shortness of breath, 
pain or pressure in chest, chronic cough, frequent 
indigestion, stomach, liver or intestinal trouble, bone, 
joint or other deformity, or loss of finger.  Upon 
examination, his lungs, chest, abdomen, musculoskeletal 
system, and skin (other than a circular scar on the right 
forearm) were found to be normal, as was a chest x-ray.
 
In conjunction with an examination in February 1990, the 
veteran again denied any history of frequent or severe 
headaches, head injury, skin diseases, tuberculosis, asthma, 
shortness of breath, pain or pressure in chest, chronic 
cough, frequent indigestion, stomach, liver or intestinal 
trouble, bone, joint or other deformity, or loss of finger.  
However, on another medical history form, he reported having 
occasional diarrhea or constipation with blood in the stool.  
He denied having to strain.  Upon examination, his lungs, 
chest, abdomen, musculoskeletal system, and skin were normal.

On a "Dental Health Questionnaire" dated in December 1990, 
the veteran denied, in pertinent part, any asthma or painful 
joints.  In April 1991, he was medically cleared for release 
from active duty.  A medical entry dated in May 1991 
indicates that the veteran sought treatment for a two-week 
history of shakes and light headedness.  It was noted that he 
was seeking treatment from a private health care provider.

On an "Officer Physical Examination Questionnaire" dated in 
August 1991, the veteran reported a history of, in pertinent 
part, skin problems, black stool, headache, and fatigue.  He 
also reported that he had been exposed to oil smoke.  During 
an August 1991 examination, his lungs, chest, abdomen, 
musculoskeletal system, and skin (other than unspecified 
marks and scars) were found to be normal, as was a chest x-
ray. 

In September 1992, the veteran filed a claim for service 
connection for fatigue, skin rash, diarrhea, and breathing 
difficulties.  He asserted that all these symptoms arose as a 
result of his service in the Gulf War.  The veteran also 
sought service connection for a growth on the first finger of 
his left hand.

In March 1993, the veteran sought VA outpatient treatment 
complaining of a growth on his left index finger, skin 
rashes, stress, and exertional shortness of breath.  He said 
he was unable to exercise as frequently as he would like.  He 
also asked about participation in the Persian Gulf Registry.  
A chest x-ray was normal. 

The veteran was examined by a VA dermatologist in April 1993 
for complaints of dry skin.  While the handwriting on the 
examination report is very difficult to read, it appears that 
he was diagnosed as having mild xerosis and follicular 
eczema.  An April 1993 pulmonary function test was normal.  
In July 1993, the veteran sought outpatient treatment 
complaining of tender bumps on his buttocks.  Examination 
revealed follicularly-oriented erythematic papules.  He was 
noted to have follicular eczema, dyshidrosis, folliculitis, 
and onychomycosis, and was prescribed medications for these 
conditions.  Additionally in July 1993, the veteran sought VA 
treatment for edema on the left index finger.  He was 
assessed as having foreign body granuloma.  In January 1994, 
the veteran was treated on an outpatient basis for 
dyshidrosis.  

The veteran underwent a VA neurological examination in 
January 1994.  He said that prior to going to Saudi Arabia, 
he had been a body builder and nothing bothered him.  Upon 
his return, he reportedly had trouble with rashes and 
headaches, and just did not feel good.  The headaches would 
center mostly to the back of his neck, and occurred 
approximately once or twice a month.  He had difficulty 
breathing, lacked strength, and gained a lot of weight.  

The veteran reported that most of his strength had since 
returned, but this had taken two to three years.  He had 
worked for a finance company for the prior two years, and 
missed an occasional day because of headaches or simply not 
feeling well.  Prior to that job, he had worked for a bank 
for three years.  In his leisure time, he enjoyed golf and 
worked out (he remained a body builder).  He also did a lot 
of volunteer work with youth.  For his headaches, he would 
take two to three Advil.  

Upon examination, the veteran appeared very strong and husky.  
There was no Romberg and only a slight tremor of his extended 
fingers.  Palms were firm and dry.  Coordination was prompt 
and accurate, and cranial nerves tested normally.  He was 
diagnosed as having headaches, cause undetermined.

The veteran also underwent a general VA examination in 
January 1994.  He reported that diarrhea began upon his 
return from Saudi Arabia in May 1991, and that he was treated 
for this by a private physician in Chicago.  The diarrhea 
stopped and the veteran reported that he was currently 
asymptomatic.  He had not had any diarrhea since 1991.  
Additionally in about May 1991, the veteran noticed shortness 
of breath after jogging three miles.  He cut his running down 
to one mile, then was reduced to walking.  He was apparently 
given a breathing test at VA, but no lung pathology could be 
found.  The veteran continued to exercise by walking instead 
of jogging for a year, but presently said he was okay and was 
no longer experiencing fatigue.  

Upon examination, the veteran appeared muscular and his 
carriage, posture, and gait were normal.  No significant skin 
abnormalities were found.  There was no cough or 
expectoration.  The chest was symmetrical.  Lungs were clear 
to auscultation and percussion.  Breath sounds were 
vesicular.  Tactile fremitus was normal.  The abdomen was 
soft and bowel sounds were normal.  There were no 
enlargements, masses, tenderness or rigidity.  Palpation and 
percussion of the liver and spleen were normal.  No 
significant musculoskeletal abnormalities were found.  A 
chest x-ray revealed no evidence of significant 
cardiopulmonary process and was without significant change 
from the chest x-ray conducted in March 1993.  The veteran 
was diagnosed as having a history of an episode of diarrhea 
in 1991, currently asymptomatic after treatment, and a 
history of fatigue with exertion, currently asymptomatic.   

The veteran also underwent a Gulf War Registry examination in 
January 1994.  He alleged that during his Gulf War service, 
he had been in areas with burning oil or other petroleum 
products, and had been exposed to dead humans and animals.  
He also reported that he had lived near oil fires for 
approximately two months, conducted search and recovery at 
oil fields, and was involved in mine-clearing operations.  
Following the examination, it was concluded that there was no 
objective medical evidence to account for the veteran's 
complaints of fatigue or headaches.  The origin of his 
diarrhea was considered to probably be parasitic.  However, 
the diarrhea had responded to medication and the veteran was 
presently asymptomatic. 

By a February 1994 rating decision, the RO denied service 
connection for skin rash, growth of first finger of the left 
hand, and pathology causing fatigue, diarrhea, headaches, and 
breathing difficulties.  

In a May 1994 letter, the veteran asserted that he had less 
energy and would get tired quickly.  Since the Gulf War, he 
had tried to exercise regularly and improve his diet, but his 
symptoms persisted.  He suggested that his fatigue was 
related to drugs given to him while in the Southwest Asia 
theater of operations.  He said that fatigue hindered his 
ability to play with his children for any extended time.  The 
veteran also asserted that he had lost days of work due to 
persistent headaches, of which he had complained since his 
return from the Gulf.  He asserted that this problem could 
have been a delayed reaction to the drugs given him during 
the Gulf War.  He also reported continued breathing 
difficulties while exercising.  He wrote that his wife, 
friends, and associates had all noticed the difference since 
his return. 

Concerning his skin rash and diarrhea, the veteran wrote that 
he experienced these symptoms upon his return, and that they 
were reported to the medical officer at his reserve unit.  
However, he also wrote that he had not experienced either 
problem over the prior year.  He also reported that the 
growth on his finger had also "been taken care of at this 
time."  The veteran also noted that as well as taking drugs 
provided to him in the Gulf War (some of which were 
apparently not approved by the Food and Drug Administration), 
he had been within close proximity of oil fires over a three 
month period.  The air and ground were reportedly 
contaminated.  Upon his return home, it took at least a month 
to remove the oil smell from his body, and his body hair was 
completely removed (it had since grown back).  The veteran 
also asserted that his medical history indicated none of 
these problems prior the Gulf War.  

A statement of the case was issued in February 1994. 

In a December 1994 substantive appeal, the veteran asserted 
that he had not experienced symptoms during his pre-Gulf War 
periods of service.  Following the Gulf War, he had been seen 
by several VA doctors, and none of them had been able to help 
him with any of his physical problems.  He wrote that these 
problems still existed, and that they were a direct result 
not only of the contaminated environment in which he lived 
for several months, but also due to drugs that he was 
prescribed as a protection against chemical warfare.  Because 
he was on the Kuwaiti border, he felt that he had no choice 
but to take the drugs.  He also appeared to indicate that he 
was withdrawing his claims concerning the growth on his 
finger, skin rash, and diarrhea.  

In May 1996, the Board remanded the veteran's claims for 
additional development.  The veteran was to be asked to 
submit a statement clarifying whether he was withdrawing his 
claims for service connection for a skin rash, growth on the 
first finger of the left hand, and for diarrhea.  The RO was 
to request confirmation of any additional periods of active 
duty prior to May 1982, and was to get updated treatment 
records.  Thereafter, a new examination was to be conducted.  

In statements associated with the claims file in June 1996, 
the veteran wrote that an oil smell seemed to ooze out of his 
body after his return from the Gulf War, although this had 
finally stopped.  However, he began to experience skin rash, 
diarrhea, fatigue, headaches, breathing difficulties and a 
growth on the finger.  During many visits to a VA Medical 
Center (VAMC), the problems with the growth on his finger and 
diarrhea had been addressed.  However, he continued to have 
skin rash, unexplained headaches, fatigue, and breathing 
difficulties when walking.  As a result, he had gained an 
excessive amount of weight, which apparently increased his 
problems.  None of his VA physicians had been able to find 
anything wrong with him, but the veteran wrote that he 
presently felt worse than prior to his Gulf War service.  He 
had had to take time off from work due to headaches and other 
unexplained pains.  While recently playing golf, he had 
attempted to walk up a short hill and found himself short of 
breath and with an excessively high heart rate.  He was 
forced to sit down for a few minutes to catch his breath.  

He also found that after doing any kind of physical work, he 
would become so tired that he could not do much else for the 
remainder the day.  He concluded that these symptoms may have 
been attributable to the several months he spent sleeping on 
the contaminated ground on the Kuwait/Saudi border and in the 
midst of the oil well fires.  He also thought that the pills 
and drugs he was forced to take for protection while on the 
border had adversely affected him.  

In an August 1996 letter, the veteran reported that he 
received treatment following his return from the Gulf War at 
a reserve station in Gary, Indiana.  He also provided a 
specific address for the unit to which he was attached there.  

In September 1996, the National Personnel Records Center 
(NPRC) confirmed the dates of the veteran's periods of active 
duty.  

An April 1998 chest x-ray revealed essentially clear lungs 
and no evidence of an acute intrathoracic process. 

The veteran underwent another VA examination in September 
1998.  He reported that while serving in the Gulf War, he had 
been exposed to smoke from oil fires in Kuwait, and added 
that he wore a suit impregnated with chemicals to protect him 
against chemical warfare agents.  He said he wore that suit 
for about four days.  He presently complained of severe 
headaches, for which he took Advil every day with positive 
results.  He would get a headache once a month; it would 
start at the base of his neck and would last for one hour.  
He denied having any nausea or vomiting with the headaches.  
He would just feel light headed.  He denied any history of 
head injury or high blood pressure.  The veteran denied 
having scintillating scotomata with the headaches.  He also 
denied having lacrimation or nasal stuffiness when the 
headaches occurred.  The headaches were not hemicranal. 

He also complained of having general aches and pains which 
would "come from nowhere."  He would take Advil for these 
symptoms.  He denied having any residual problems with 
breathing.  He had breathing problems in 1991, but not at 
present.  He said that when he came back from the Gulf, he 
could hardly walk upstairs and gained a lot of weight.  He 
joined a gym, but that did not help.  He simply changed his 
diet, cutting out sugar and fat, and he lost 25 to 30 pounds, 
and he felt better.  He did not feel tired anymore.  He 
started back with walking and running.  He denied being a 
diabetic.  He did not have any skin rashes except for his 
feet.  He had had something in the ring finger of his left 
hand that had become infected, and they cut it open and took 
out a piece of steel that had been caught in there.  It was 
infected but was all right now.  The veteran denied having 
any diarrhea, but said that it was present in the first year 
after his return from the Gulf War.  He said he had a good 
appetite.  He continued to work as a finance officer in a 
bank.  

Upon examination, the veteran appeared robust, well developed 
and well nourished.  He did not appear chronically or acutely 
ill.  He walked with a normal gait and posture.  There were 
no papules, pustules, cysts, or comedones.  Inspection of the 
pad of the left index finger revealed no abnormalities.  From 
the history given the examinee it was surmised that the 
veteran had developed a felon of the pad of the distal 
interphalangeal, as the result of a foreign body.  This was 
excised  and removed.  The finger healed and was without any 
subjective or objective residuals.  There was no 
lymphadenopathy or lymphedema.  

The head was normocephalic.  Examination of the respiratory 
system revealed no cough or expectoration and there was no 
tachypnea or hyperpnea.  On palpation, a normal tactile 
fremitus was noted and the lungs were resonant on percussion.  
On auscultation, breath sounds were vesicular without rales 
or rhonchi.  The abdomen was nontender and the liver and 
spleen were not palpable.  There were no scars or bruits.  
There was no succession splash audible in the epigastrium.  
Bowel sounds were distant.  Rectal examination revealed a 
normal rectal sphincter.  No stool obtained.  There were no 
anal or rectal lesions, nor was there any blood on the 
exploring digit.  There were no joint or bone deformities and 
no increased heat or swelling or any of the joints of limbs.  
The veteran appeared very muscular and there was no disparity 
when corresponding muscle groups were compared.  Excellent 
motor strength was noted throughout.  

Examination of the endocrine system was negative.  Cranial 
nerves II through XIII were grossly intact and cerebellar 
function was physiological.  No pathological reflexes were 
elicited.  There were no tremors or fasciculations.  Sensory 
modalities were normal throughout.  Deep tendon reflexes were 
normal and equal throughout.  Pulmonary function tests were 
normal.  

In the "diagnoses" section of the examination report, the 
examiner noted, in pertinent part, that chronic fatigue 
syndrome was not reported by the veteran, that respiratory 
pathology was not found, and that diarrhea was denied by the 
veteran.  Additionally, the examiner diagnosed the veteran as 
having history of tension cephalalgia, and history of felon 
on pad of left index finger, surgically treated, with no 
subjective pathological findings at present.

An MRI of the brain conducted in October 1998 was normal.  

In a November 1998 letter, the RO advised the veteran as to 
the types of medical and nonmedical evidence he could submit 
in support of his claims for service connection.   

The veteran underwent another VA examination in July 1999.  
The examiner noted that he had reviewed the claims file.  The 
veteran essentially restated that he was exposed to smoke 
from oil fires and to chemicals while serving in the Gulf.  
Upon examination he appeared stocky, well developed and well 
nourished.  He did not appear chronically or acutely ill, and 
walked with a normal gait or posture.  Inspection of all body 
systems failed to disclose any dermatological abnormalities.  
There were no papules, pustules, cysts, vesicles, or macules.  
There were no excoriations.  There was no evidence of tinea 
cruris or tinea pedis.  There was no adenopathy or 
lymphedema.  Examination of the head was normocephalic.  
There was no cough, expectoration, tachypnea, or hyperpnea.  
On percussion, the lungs were resonant, and on auscultation 
breath sounds were vesicular without rales or rhonchi.  The 
abdomen was soft and nontender and the liver and spleen were 
not palpable.  The liver was not enlarged to percussion.  
There were no scars or bruits.  Rectal examination revealed a 
normal rectal sphincter.  No stools were obtained.  There was 
no blood on the exploring digit.  There were no joint or bone 
deformities and no soft tissue swelling or increased heat 
around the joints of the limbs.  There was no malalignment of 
the axillary skeleton.  

Examination of the nervous system was essentially within 
normal limits.  Cranial nerves were intact and cerebellar 
function was physiologic.  No pathological reflexes were 
elicited.  There were no tremors or fasciculations.  Sensory 
modalities were intact throughout.  A chest x-ray was 
unremarkable.  In the "diagnosis" section of the 
examination report, the examiner wrote that skin rash was not 
found.  The veteran was diagnosed as having tension 
cephalalgia.  The examiner also concluded that chronic 
fatigue syndrome was not reported by the veteran, nor was a 
respiratory condition reported or found clinically.  Finally, 
it was noted that pulmonary function tests were requested, 
but that the veteran failed to report on three different 
occasions.

In a March 2000 letter, the RO requested records from the 
address of the reserves unit the veteran provided in his 
August 1996 written statement.  This letter was returned for 
an insufficient address, however.

In a January 2001 supplemental statement of the case, the RO 
continued to deny the veteran's claims for service 
connection, and also advised him that the letter requesting 
additional service medical records was returned for an 
insufficient address.  

In a February 2001 letter, the veteran stated that the "only 
two complaints" he had were breathing problems and constant 
headaches.  For his headaches, he apparently had to take up 
to 12 Advil per day.  The nature of his breathing problems 
had changed over the years.  He initially had problems just 
walking.  After being told by medical personnel that they 
could not find anything wrong, the veteran decided to take 
matters in his own hands.  Over the succeeding years, he had 
lost weight and been on a consistent workout routine.  His 
breathing difficulties had become more of a problem when he 
went tried to sleep.  According to his wife, at times he 
would stop breathing and it would seem as though he was 
fighting to breathe.  The veteran reasserted that none of his 
problems existed prior to going to the Gulf, and that he had 
been exposed to hazardous gases, contaminated sand and air, 
human and animal remains, and various shots and pills.  

In a March 2001 letter, the veteran was advised about VA's 
duty to assist as defined in the Veterans Claims Assistance 
Act of 2000 (VCAA), and about the types of evidence needed in 
support of his claims for service connection. 

In April 2001, the veteran indicated in writing that he had 
no additional evidence to submit, and wrote that he was still 
suffering from symptoms resulting from his exposure to 
contaminated soil and air.  

II.  Analysis

A.  Duty to assist

During the pendency of these claims, there was a substantial 
change in the law.  On November 9, 2000, the President signed 
into law the VCAA.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2001).  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  This 
new law also contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45620, et seq. (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with some exceptions relating 
to claims to reopen previously denied final claims (not at 
issue here).  See 66 Fed. Reg. 45620 (Aug. 29, 2001); Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991). 

VA has fulfilled the notice and duty to assist requirements 
as they pertain to the veteran's underlying claims for 
service connection.  See 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-45632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).  For 
instance, the veteran was notified of the information 
necessary to substantiate his claims by means of the 
discussion in the February 1994 rating decision and statement 
of the case, the January 2001 supplemental statement of the 
case, and the March 2001 letter from the RO discussing the 
VCAA.  VA has no outstanding duty to inform the veteran that 
any additional information or evidence is needed. 

Additionally, the veteran has not identified any additional 
unobtained evidence that could be relevant to the claim.  See 
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620, 
45630-45632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c)).  Pertinent VA medical records have been 
obtained (including those relating to the veteran's 
participation in the Gulf War Registry), and the veteran has 
undergone numerous VA examinations.  The RO attempted to 
obtain reserve records based on the address provided by the 
veteran, and advised the veteran (in the January 2001 
supplemental statement of the case) that this address 
appeared to be incorrect.  The veteran has not proffered an 
alternative address to date, and in fact, advised the RO in 
April 2001 that he had no additional evidence to submit.  
There is more than sufficient evidence of record to decide 
these claims for service connection properly and fairly. 

The requirements of the VCAA have been substantially met by 
the RO, and there would be no possible benefit to remanding 
this case to the RO for additional development.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided). 

B.  Claims for service connection

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act, " Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  

To implement the Persian Gulf War Veterans' Act, VA added a 
regulation, 38 C.F.R. § 3.317.  As originally constituted, 
the regulation established the presumptive period as not 
later than two years after the date on which the veteran last 
performed active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  Effective November 9, 2001, the period within which 
such disabilities must become manifest to a compensable 
degree in order for entitlement for compensation to be 
established was extended to December 31, 2006.  66 Fed. Reg. 
56,614 (November 9, 2001) (to be codified as amended at 38 
C.F.R. § 3.317).  The revised regulation is as follows:
 
(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 
(i)	became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2006; and
(ii)	by history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis.
(2)	For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification.
(3)	For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest.
* * *
(b)	For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to: 
(1) fatigue 
(2) signs or symptoms involving skin 
(3) headache 
(4) muscle pain 
(5) joint pain 
(6) neurologic signs or symptoms 
(7) neuropsychological signs or symptoms 
(8) signs or symptoms involving the 
respiratory system (upper or lower) 
(9) sleep disturbances 
(10) gastrointestinal signs or symptoms 
(11) cardiovascular signs or symptoms 
(12) abnormal weight loss 
(13) menstrual disorders. 
(c)	Compensation shall not be paid under 
this section: 
(1)	if there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 
(2)	if there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 
(3)	if there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 
(d)	For purposes of this section: 
(1)	the term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia Theater of operations 
during the Persian Gulf War. 
(2)	the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.

66 Fed. Reg. 56,614 (November 9, 2001) (to be codified as 
amended at 38 C.F.R. § 3.317).  

The veteran's DD Form 214 shows that he was in the Southwest 
Asia theater of operations from December 14, 1990 to April 
20, 1991 and received the Southwest Asia Service Medal.  He 
was, therefore, a "Persian Gulf veteran" by regulation 
(i.e., had active military service in the Southwest Asia 
theater of operations during the Gulf War).  66 Fed. Reg. 
56,614 (November 9, 2001) (to be codified as amended at 38 
C.F.R. § 3.317).

1.  Fatigue, diarrhea, respiratory symptoms, 
abnormal growth on left index finger

Concerning fatigue, at his January 1994 VA general 
examination, the veteran was diagnosed as having a history of 
fatigue with exertion, currently asymptomatic.  He appeared 
muscular with normal carriage, posture and gait on 
examination.  During his January 1994 VA neurological 
examination, the veteran reported that he was still body 
building.  At his January 1994 Gulf War Registry examination, 
it was concluded that there was no objective medical evidence 
to account for the veteran's complaints of fatigue.  At his 
September 1998 VA examination, the veteran reported that he 
did not feel tired anymore, and had returned to exercising 
regularly.  At his July 1999 examination, the veteran did not 
appear ill, and walked with a normal gait and posture.  
Neither examiner, following the September 1998 and July 1999 
examinations, found that the veteran had fatigue.  

Concerning diarrhea, the veteran noted a history of 
occasional diarrhea on a medical history form dated in 
February 1990 (before his service in the Gulf War).  He has 
also consistently reported that he essentially had an acute 
episode of diarrhea in 1991, shortly after his return from 
the Gulf.  However, this was treated and there has been no 
recurrence of diarrhea since, by the veteran's own admission.  
At his January 1994 VA examination, the veteran was diagnosed 
as having a history of an episode of diarrhea in 1991, 
currently asymptomatic after treatment.  The Gulf War 
Registry examiner opined that the origin of the veteran's 
diarrhea was probably parasitic, but confirmed that it 
responded to medication and that the veteran was presently 
asymptomatic.  The veteran again denied having any diarrhea 
symptoms at his September 1998 examination, and no mention of 
diarrhea was made in the July 1999 examination report.  

Concerning reported respiratory symptoms, the veteran did 
seek treatment at various times in the 1980s for chest colds 
with productive coughs.  There is no record of any breathing 
problems noted during his Gulf War service, and examination 
of the lungs and a chest x-ray were normal during his first 
post-Gulf War examination in August 1991.  By his own report, 
the veteran had had breathing difficulty in May 1991, but 
this had apparently resolved by the time of his January 1994 
VA examinations, which found his lungs to be clear.  While 
the veteran subsequently reported experiencing shortness of 
breath while doing light exercise (like playing golf), the VA 
examinations conducted in September 1998 and January 1999 
found no respiratory pathology.  Pulmonary function tests in 
September 1998 were normal; the veteran failed to appear for 
similar tests in January 1999.  Chest x-rays taken of the 
veteran since his Gulf War service have also consistently 
been negative for any respiratory disorders.

Concerning his left finger, the veteran sought outpatient VA 
treatment for edema of the left index finger, and was 
assessed as having a granuloma due to a foreign body.  During 
his September 1998 VA examination, the veteran reported that 
he had had something in the ring finger of his left hand that 
had become infected, and they cut it open and took out a 
piece of steel that had been caught in there.  This had been 
infected but had apparently resolved completely (no 
subjective or objective residuals were found on examination). 

In summary, there simply are no objective indications of 
fatigue, diarrhea, respiratory symptoms, or abnormal growth 
of the index finger of the left hand, and therefore, service 
connection for a disability due to undiagnosed illness 
manifested by these symptoms is not warranted under 38 C.F.R. 
§ 3.317.

2.  Skin rash, headaches

Concerning skin rash, the veteran did seek treatment prior to 
his Gulf War service for probable pityriasis rosea and eczema 
(in June 1980), as well as for epidermal inclusion cysts on 
his chest and left arm (in March 1982).  While the veteran's 
skin was found to be essentially normal during an August 1991 
examination (other than unspecified marks and scars), the 
medical evidence does show that he has consistently 
complained of skin problems since that time and has been 
variously diagnosed or assessed to have xerosis, follicular 
eczema, dyshidrosis, folliculitis, and onychomycosis. The 
very essence of a claim for undiagnosed illness is that there 
is no diagnosis to account for the symptomatology.  Since his 
skin symptoms have been attributed to several known 
diagnoses, there is no legal entitlement to consideration 
under the undiagnosed illness provisions.  Where there is no 
entitlement under the law to the benefit sought, the appeal 
must be terminated. See Sabonis v. Brown, 6 Vet. App. 426 
(1994).

Concerning headaches, the veteran sought treatment prior to 
his Gulf War service for a cluster of symptoms, including 
headaches, relating to acute bacterial prostatitis.  This was 
in February and March of 1986.  At his January 1994 VA 
neurological examination, the veteran was diagnosed as having 
headaches, cause undetermined.  However, at the September 
1998 VA examination, the veteran was diagnosed as having a 
history of tension cephalalgia, and indeed, the diagnosis of 
tension cephalalgia was confirmed at the July 1999 VA 
examination.  The Board finds the July 1999 VA examination 
report most convincing, as the examiner specifically 
indicated that he had reviewed the entire claims file prior 
to making his diagnosis.  In any case, as noted above, the 
essence of a claim for undiagnosed illness is that there is 
no diagnosis to account for the symptomatology.  Since his 
headaches have been attributed to a known diagnosis (i.e., 
tension cephalalgia), there is no legal entitlement to 
consideration under the undiagnosed illness provisions.  
Where there is no entitlement under the law to the benefit 
sought, the appeal must be terminated.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).


ORDER

Entitlement to service connection for a disability due to 
undiagnosed illness manifested by fatigue is denied. 

Entitlement to service connection for a disability due to 
undiagnosed illness manifested by diarrhea is denied.

Entitlement to service connection for a disability due to 
undiagnosed illness manifested by respiratory symptoms is 
denied. 

Entitlement to service connection for a disability due to 
undiagnosed illness manifested by an abnormal growth on the 
index finger of the left hand is denied. 

Entitlement to service connection for a disability due to 
undiagnosed illness manifested by a skin rash is denied. 

Entitlement to service connection for a disability due to 
undiagnosed illness manifested by headaches is denied.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

